Citation Nr: 1140465	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-28 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to June 1975, November 1990 to August 1991, December 2001 to March 2002, and from March 2006 to October 2006; he also reported a deployment to Afghanistan in 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011 a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  In July 2011 he submitted additional evidence with a waiver of RO initial consideration.  The Veteran's claims file is now in the jurisdiction of the Cheyenne, Wyoming RO.

[The Board also notes that a facsimile including treatment records for another Veteran was inadvertently associated with the claims file.  These records have been disassociated from the claims file and forwarded to be associated with the proper person's record.]

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   
At the July 2011 videoconference hearing the Veteran testified that his back problem began in 1991 during his Desert Storm deployment and was aggravated during his 2006 deployment to Kuwait by his incidental duties (loading and unloading) as a helicopter pilot.  He noted that he was thereafter put on a profile by his National Guard unit.  He also testified that during his 2010 deployment to Afghanistan he fell down a flight of stairs and further injured his back, which caused him to be grounded for one week.  He added that he has received care from VA and from a civilian neurosurgeon.  He stated that he had a line of duty determination for the 2010 fall and had records of associated treatment.  He testified that he had medical records pertaining to the 2010 deployment.  

A July 2011 statement from a physician's assistant with the Wyoming National Guard notes that he performed flight physicals of the Veteran both before and after his 2006 deployment and that the Veteran was placed on a profile for his back in 2007.  He stated that it was as likely as not that repetitive heavy lifting during the Veteran's 2006 deployment aggravated his low back condition (initially injured in 1991).    

It is clear that there are outstanding pertinent records.  The RO sought the Veteran's National Guard records in December 2006.  The physician's assistant who provided a nexus statement referred to flight physicals both before and after the Veteran's 2006 deployment; however, the examination reports secured encompass only through 2005.  Notably, no flight physicals or medical records pertaining to a 2010 deployment are associated with the claims file.  Additionally, while he testified that he had records relating to his fall during the 2010 deployment, his subsequent submissions pertain only to his 1991 deployment.  

A May 2011 private neurosurgical consultation notes that the Veteran was seen by Dr. Krauth in 2004.  Additionally, on January 2007 VA examination the Veteran reported that he saw Dr. Krauth in 1995.  The entire history of a disability is pertinent evidence in a claim of service connection.  Hence, all of the identified evidence relating to the Veteran's low back disability must be secured; including records of all treatment in service, by VA, and by private providers.  

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (including identifying information and releases) is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should obtain for the record certification of the Veteran's additional/not previously acknowledged active duty service (i.e., his reported 2010 deployment to Afghanistan), and secure for the record copies of the complete service treatment records (STRs) pertaining to such service (He should also be requested to submit for the record copies of the medical records and line of duty determination from his 2010 deployment that he reported are in his possession.  

2. The RO should arrange for an exhaustive search for, and secure for the record, copies of the Veteran's complete National Guard STRs (i.e., those not already associated with the claims file).  All potential records storage sources should be contacted (and the extent of the search documented in the record).  If the records are determined to be unavailable it should be so certified for the record.    

3. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his back from September 2007 to the present.  

The RO should also ask the Veteran to identify any and all evaluation and/or treatment he received for his low back disability since his 1991 Gulf war deployment.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  Of particular interest are the complete records of treatment from Dr. Krauth (to include the Veteran's first visit) and any other back treatment from private providers.  He must be afforded the period of time afforded by law to provide the information and releases (and if he fails to do so, this matter must be further processed under 38 C.F.R. § 3.158(a)).  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

4. When the development sought above is completed in full, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The RO must advise the examiner of all of the Veteran's periods of active duty [federalized] service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should respond to the following: 

a. Please identify (by medical diagnosis) the Veteran's current low back disability.

b. As to each diagnosed low back disability entity, please opine whether such disability is at least as likely as not (a 50 percent or greater probability) related to a period of active service (to specifically include back injury/complaints therein).  The examiner must explain the rationale for all opinions, with citation to factual data and medical treatises/texts as deemed appropriate.

c. Is there any factual evidence in the record (including his descriptions of symptoms) that renders it undebatable from a medical standpoint that a chronic low back disability pre-existed any period of the Veteran's active service?  If so, please identify such evidence. 

d. If a low back disability is found to have pre-existed a period of the Veteran's active service, is there any evidence in the record that renders it undebatable from a medical standpoint that such pre-existing low back disability did not increase in severity during  any subsequent periods of active service? 

e. Please comment on the July 2011 opinion of Major W.J.K., PA-C explaining the rationale for agreement or disagreement with the opinion.  

5. After all of the above requested development is completed in full, the RO should re-adjudicate the claim.  If it remains denied (or is dismissed as abandoned under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

